


Exhibit 10.3
 
















GUARANTY AND COLLATERAL AGREEMENT


dated as of February 27, 2009


made by


NORTHERN OIL AND GAS, INC.


and


EACH OF THE OTHER GRANTORS (AS DEFINED HEREIN)


in favor of


CIT CAPITAL USA INC.,
as Administrative Agent




 


 


 





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
 
ARTICLE I
 
 
DEFINITIONS
 
 
Section 1.01Definitions.[INSERT PAGE NUMBER]

 
Section 1.02Other Definitional Provisions[INSERT PAGE NUMBER]

 
Section 1.03Rules of Interpretation[INSERT PAGE NUMBER]

 
ARTICLE II
 
 
GUARANTEE
 
 
Section 2.01Guarantee.[INSERT PAGE NUMBER]

 
Section 2.02Right of Contribution[INSERT PAGE NUMBER]

 
Section 2.03No Subrogation[INSERT PAGE NUMBER]

 
Section 2.04Guaranty Amendments, Etc. with respect to the Borrower
Obligations[INSERT PAGE NUMBER]

 
Section 2.05Waivers[INSERT PAGE NUMBER]

 
Section 2.06Guaranty Absolute and Unconditional.[INSERT PAGE NUMBER]

 
Section 2.07Reinstatement[INSERT PAGE NUMBER]

 
Section 2.08Payments[INSERT PAGE NUMBER]

 
ARTICLE III
 
 
GRANT OF SECURITY INTEREST
 
 
Section 3.01Grant of Security Interest[INSERT PAGE NUMBER]

 
Section 3.02Transfer of Pledged Securities[INSERT PAGE NUMBER]

 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES
 
 
Section 4.01Representations in Credit Agreement[INSERT PAGE NUMBER]

 
Section 4.02Title; No Other Liens[INSERT PAGE NUMBER]

 
Section 4.03Perfected First Priority Liens[INSERT PAGE NUMBER]

 
Section 4.04Grantor Information[INSERT PAGE NUMBER]

 
Section 4.05Inventory and Equipment[INSERT PAGE NUMBER]

 
Section 4.06Deposit Accounts[INSERT PAGE NUMBER]

 
Section 4.07Farm Products[INSERT PAGE NUMBER]

 
Section 4.08Investment Property.[INSERT PAGE NUMBER]

 
Section 4.09Receivables.[INSERT PAGE NUMBER]

 
Section 4.10Contracts.[INSERT PAGE NUMBER]

 
Section 4.11Intellectual Property.[INSERT PAGE NUMBER]

 
Section 4.12Commercial Tort Claims.[INSERT PAGE NUMBER]

 
Section 4.13Benefit to the Guarantors[INSERT PAGE NUMBER]

 
ARTICLE V
 
 
COVENANTS
 
 
Section 5.01Covenants and Events of Default in Credit Agreement[INSERT PAGE
NUMBER]

 
Section 5.02Delivery of Instruments, Certificated Securities and Chattel
Paper[INSERT PAGE NUMBER]


 
i

--------------------------------------------------------------------------------

 

 
Section 5.03Payment of Obligations[INSERT PAGE NUMBER]

 
Section 5.04Maintenance of Perfected Security Interest; Further
Documentation.[INSERT PAGE NUMBER]

 
Section 5.05Changes in Locations, Name, Etc[INSERT PAGE NUMBER]

 
Section 5.06Notices[INSERT PAGE NUMBER]

 
Section 5.07Investment Property.[INSERT PAGE NUMBER]

 
Section 5.08Intellectual Property.[INSERT PAGE NUMBER]

 
Section 5.09Commercial Tort Claims[INSERT PAGE NUMBER]

 
ARTICLE VI
 
 
REMEDIAL PROVISIONS
 
 
Section 6.01Certain Matters Relating to Receivables.[INSERT PAGE NUMBER]

 
Section 6.02Communications with Obligors; Grantors Remain Liable.[INSERT PAGE
NUMBER]

 
Section 6.03Pledged Securities.[INSERT PAGE NUMBER]

 
Section 6.04Proceeds to be Turned Over to Administrative Agent[INSERT PAGE
NUMBER]

 
Section 6.05Application of Proceeds[INSERT PAGE NUMBER]

 
Section 6.06Code and Other Remedies.[INSERT PAGE NUMBER]

 
Section 6.07Securities Laws.[INSERT PAGE NUMBER]

 
Section 6.08Waiver; Deficiency[INSERT PAGE NUMBER]

 
Section 6.09Non-Judicial Enforcement[INSERT PAGE NUMBER]

 
ARTICLE VII
 
 
THE ADMINISTRATIVE AGENT
 
 
Section 7.01Administrative Agent’s Appointment as Attorney-in-Fact, Etc.[INSERT
PAGE NUMBER]

 
Section 7.02Duty of Administrative Agent[INSERT PAGE NUMBER]

 
Section 7.03Execution of Financing Statements[INSERT PAGE NUMBER]

 
Section 7.04Authority of Administrative Agent[INSERT PAGE NUMBER]

 
ARTICLE VIII
 
 
SUBORDINATION OF INDEBTEDNESS
 
 
Section 8.01Subordination of All Grantor Claims[INSERT PAGE NUMBER]

 
Section 8.02Claims in Bankruptcy[INSERT PAGE NUMBER]

 
Section 8.03Payments Held in Trust[INSERT PAGE NUMBER]

 
Section 8.04Liens Subordinate[INSERT PAGE NUMBER]

 
Section 8.05Notation of Records[INSERT PAGE NUMBER]

 
ARTICLE IX
 
 
MISCELLANEOUS
 
 
Section 9.01No Waiver by Course of Conduct; Cumulative Remedies[INSERT PAGE
NUMBER]

 
Section 9.02Notices[INSERT PAGE NUMBER]

 
Section 9.03Enforcement Expenses; Indemnities.[INSERT PAGE NUMBER]

 
Section 9.04Amendments in Writing[INSERT PAGE NUMBER]

 
Section 9.05Successors and Assigns[INSERT PAGE NUMBER]

 
Section 9.06Survival; Revival; Reinstatement.[INSERT PAGE NUMBER]

 
Section 9.07Counterparts; Integration; Effectiveness.[INSERT PAGE NUMBER]

 
Section 9.08Severability[INSERT PAGE NUMBER]

 
Section 9.09Set-Off[INSERT PAGE NUMBER]

 
Section 9.10Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.[INSERT PAGE NUMBER]


 
ii

--------------------------------------------------------------------------------

 

 
Section 9.11Headings[INSERT PAGE NUMBER]

 
Section 9.12Acknowledgments[INSERT PAGE NUMBER]

 
Section 9.13Additional Grantors and Additional Pledged Securities[INSERT PAGE
NUMBER]

 
Section 9.14Releases.[INSERT PAGE NUMBER]

 
Section 9.15Acceptance[INSERT PAGE NUMBER]



 

 
iii

--------------------------------------------------------------------------------

 

SCHEDULES:
 
1           Notice Addresses
2           Investment Property
3           Perfection Matters
4           Location of Jurisdiction of Organization and Chief Executive Office
5           Inventory and Equipment Locations
6           Intellectual Property
7           Existing Permitted Financing Statements
8           Deposit Accounts


ANNEXES:
I           Form of Acknowledgment and Consent
II           Form of Assumption Agreement
III           Form of Supplement



 
iv

--------------------------------------------------------------------------------

 

This GUARANTY AND COLLATERAL AGREEMENT, dated as of February 27, 2009, is made
by Northern Oil and Gas, Inc., a Nevada corporation (the “Borrower”), and each
of the other signatories hereto (the Borrower and each of the other signatories
hereto, together with any Subsidiary of the Borrower that becomes a party hereto
from time to time after the date hereof, the “Grantors”) in favor of CIT Capital
USA Inc., as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) for the banks and other
financial institutions (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of February 27, 2009 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Administrative Agent and the Lenders.
 
R E C I T A L S
 
A.           It is a condition precedent to the obligation of the Lenders to
make their respective loans to and extensions of credit on behalf of the
Borrower under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement to the Administrative Agent for the ratable benefit of
the Lenders.
 
B.           Now, therefore, in consideration of the premises herein and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective loans to and
extensions of credit on behalf of the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Lenders, as
follows:
 
ARTICLE I
 
Definitions
 
Section 1.01                                Definitions.
 
(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement, and all uncapitalized terms which are defined in the UCC (as defined
herein) on the date hereof are used herein as so defined.
 
(b)           The following terms are used herein as defined in the UCC on the
date hereof:  Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Contracts, Documents, Electronic Chattel Paper, Equipment, Farm
Products, Fixtures, General Intangibles,  Instruments, Inventory,
Letter-of-Credit Rights, Proceeds, Supporting Obligations, and Tangible Chattel
Paper.
 
(c)           The following terms have the following meanings:
 
“Acknowledgment and Consent” means an Acknowledgement and Consent substantially
in the form attached hereto as Annex I.
 
“Administrative Agent” has the meaning assigned such term in the Preamble.
 

 
 

--------------------------------------------------------------------------------

 

“Agreement” means this Guaranty and Collateral Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Assumption Agreement” means an Assumption Agreement substantially in the form
attached hereto as Annex II.
 
“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time.
 
“Borrower” has the meaning assigned such term in the Preamble.
 
“Borrower Obligations” means the collective reference to the unpaid principal of
and interest on the Loans and reimbursement obligations in respect of Letters of
Credit, the Indebtedness, and all other obligations and liabilities of the
Borrower and the other Grantors (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and LC Exposure and interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Secured Documents, in each case, whether on
account of principal, interest, reimbursement obligations, payments in respect
of an early termination date, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Secured Parties that are required to be paid by the Borrower pursuant to the
terms of any of the Secured Documents).
 
“Collateral” has the meaning assigned such term in Section 3.01.
 
“Collateral Account” means any collateral account established by the
Administrative Agent as provided in Section 6.01 or Section 6.04.
 
“Copyrights” means the collective reference to (a) all copyrights arising under
the laws of the United States, any other country or any political subdivision
thereof, whether registered or unregistered and whether published or unpublished
(including those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
and (b) the right to obtain all renewals thereof.
 
“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, granting any right under any Copyright, including the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
 
“Credit Agreement” has the meaning assigned such term in the Preamble.
 
“Deposit Account” has the meaning given such term in the Uniform Commercial Code
of any applicable jurisdiction and, in any event, including any demand, time,
savings, passbook or like account maintained with a depositary institution.
 



- -
 
2

--------------------------------------------------------------------------------

 

“Grantors” has the meaning assigned such term in the Preamble.
 
“Grantor Claims” has the meaning assigned to such term in Section 8.01.
 
“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) all obligations and
liabilities of such Guarantor which may arise under or in connection with any
Secured Document to which such Guarantor is a party (including, without
limitation, Article II of this Agreement), in each case, whether on account of
principal, interest, guarantee obligations, reimbursement obligations, payments
in respect of an early termination date, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to any Secured Party under any Secured Document).
 
“Guarantors” means the collective reference to all Grantors other than the
Borrower.
 
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.
 
“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.
 
“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC and (b)
whether or not constituting “investment property” as so defined, all Pledged
Notes and all Pledged Securities.
 
“Issuers” means the collective reference to each issuer of any Investment
Property.
 
“Lenders” has the meaning assigned such term in the Preamble.
 
“LLC” means, with respect to any Grantor, each limited liability company
described or referred to in Schedule 2 in which such Grantor has an interest.
 
“LLC Agreement” means each operating agreement relating to an LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
 
“Obligations” means:  (a) in the case of the Borrower, the Borrower Obligations
and (b) in the case of each Guarantor, its Guarantor Obligations.
 
“Partnership” means, with respect to any Grantor, each partnership described or
referred to in Schedule 2 in which such Grantor has an interest.
 



- -
 
3

--------------------------------------------------------------------------------

 

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.
 
“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any thereof referred to in Schedule 6.
 
“Patents” means the collective reference to (a) all letters patent of the United
States, any other country or any political subdivision thereof, all reissues and
extensions thereof and all goodwill associated therewith, including any of the
foregoing referred to in Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including any of the foregoing referred to in
Schedule 6 and (c) all rights to obtain any reissues or extensions of the
foregoing.
 
“Pledged LLC Interests” means, with respect to any Grantor, all right, title and
interest of such Grantor as a member of all LLCs and all right, title and
interest of such Grantor in, to and under the LLC Agreements.
 
“Pledged Notes” means all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
 
“Pledged Partnership Interests” means, with respect to any Grantor, all right,
title and interest of such Grantor as a limited or general partner in all
Partnerships and all right, title and interest of such Grantor in, to and under
the Partnership Agreements.
 
“Pledged Securities” means: (a) the Equity Interests described or referred to in
Schedule 2 (as the same may be supplemented from time to time pursuant to a
Supplement), together with any other Equity Interests of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
including, but not limited to, all Pledged LLC Interests and Pledged Partnership
Interests related thereto; and (b) the certificates or instruments, if any,
representing such Equity Interests, (c) all dividends (cash, Equity Interests or
otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and Property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such securities, (d)
all replacements, additions to and substitutions for any of the Property
referred to in this definition, including, without limitation, claims against
third parties, (e) the proceeds, interest, profits and other income of or on any
of the Property referred to in this definition, (f) all security entitlements in
respect of any of the foregoing, if any, and (g) all books and records relating
to any of the Property referred to in this definition.
 
“Proceeds” means all “proceeds” as such term is defined in the UCC on the date
hereof and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Securities, collections thereon or distributions
or payments with respect thereto.
 



- -
 
4

--------------------------------------------------------------------------------

 

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).
 
“Secured Documents” means the collective reference to the Credit Agreement, the
other Loan Documents, each Secured Swap Agreement and any other document made,
delivered or given in connection with any of the foregoing.
 
“Secured Parties” means the collective reference to the Administrative Agent,
the Lenders, and the Approved Counterparties that are parties to Secured Swap
Agreements.
 
“Secured Swap Agreement” means any Swap Agreement between the Borrower or any of
its Subsidiaries and any Approved Counterparty in effect while such Person is an
Approved Counterparty regardless of when such Swap Agreement was entered
into.  For the avoidance of doubt, a Swap Agreement ceases to be a Secured Swap
Agreement if the Person that is the counterparty to the Borrower or one of its
Subsidiaries under a Swap Agreement ceases to be an Approved Counterparty under
the Credit Agreement.


“Securities Act” means the Securities Act of 1933, as amended.
 
“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.
 
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 6 and (b) the right to
obtain all renewals thereof.
 
“Supplement” means a Supplement substantially in the form attached hereto as
Annex III.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such attachment, perfection, the effect thereof or priority and for purposes of
definitions related to such provisions.
 
Section 1.02                                Other Definitional
Provisions.  Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, refer to such Grantor’s
Collateral or the relevant part thereof.
 
Section 1.03
 
 
5

--------------------------------------------------------------------------------

 
Rules of Interpretation.  Section 1.04 and Section 1.05 of the Credit Agreement
are hereby incorporated herein by reference and shall apply to this Agreement,
mutatis mutandis.
 
ARTICLE II
 
Guarantee
 
Section 2.01                                Guarantee.
 
(a)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Secured Parties and each of
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment in cash and performance by the Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Borrower
Obligations.  This is a guarantee of payment and not collection and the
liability of each Guarantor, insofar as it relates to the Secured Parties, is
primary and not secondary.
 
(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.02).
 
(c)           Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Article II or
affecting the rights and remedies of any Secured Party hereunder.
 
(d)           Each Guarantor agrees that if the maturity of the Borrower
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor.  The guarantee contained in this Article II shall remain in
full force and effect until all the Borrower Obligations shall have been
irrevocably and indefeasibly satisfied by payment in full in cash, no Letter of
Credit shall be outstanding (other than those Letters of Credit that cash
collateral has been posted for) and all of the Commitments are terminated,
notwithstanding that from time to time during the term of the Credit Agreement,
no Borrower Obligations may be outstanding.
 
(e)           No payment made by any Grantor, any other guarantor or any other
Person or received or collected by any Secured Party from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are
irrevocably and indefeasibly paid in full in cash, no Letter of Credit
 
(f)
 
 
6

--------------------------------------------------------------------------------

 
shall be outstanding (other than those Letters of Credit that cash collateral
has been posted for) and all of the Commitments are terminated.
 
Section 2.02                                Right of Contribution.  Each
Guarantor hereby agrees that to the extent that a Guarantor shall have paid more
than its proportionate share of any payment made hereunder, such Guarantor shall
be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such
payment.  Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 2.03.  The provisions of this Section 2.02 shall in no
respect limit the obligations and liabilities of any Guarantor to the Secured
Parties, and each Guarantor shall remain liable to the Secured Parties for the
full amount guaranteed by such Guarantor hereunder.
 
Section 2.03                                No Subrogation.  Notwithstanding any
payment made by any Guarantor hereunder or any set-off or application of funds
of any Guarantor by any Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of any Secured Party against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by any Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Secured Parties on account of the Borrower Obligations are irrevocably and
indefeasibly paid in full in cash, no Letter of Credit shall be outstanding
(other than those Letters of Credit that cash collateral has been posted for)
and all of the Commitments are terminated.  If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been irrevocably and indefeasibly paid in
full in cash, any Letter of Credit shall be outstanding (other than those
Letters of Credit that cash collateral has been posted for) or any of the
Commitments are in effect, such amount shall be held by such Guarantor in trust
for the Secured Parties, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Borrower Obligations, whether matured or
unmatured, in accordance with Section 10.02(c) of the Credit Agreement.
 
Section 2.04                                Guaranty Amendments, Etc. with
respect to the Borrower Obligations.  Each Guarantor shall remain obligated
hereunder, and such Guarantor’s obligations hereunder shall not be released,
discharged or otherwise affected, notwithstanding that, without any reservation
of rights against any Guarantor and without notice to, demand upon or further
assent by any Guarantor (which notice, demand and assent requirements are hereby
expressly waived by such Guarantor):  i) any demand for payment of any of the
Borrower Obligations made by any Secured Party may be rescinded by such Secured
Party or otherwise and any of the Borrower Obligations continued; ii) the
Borrower Obligations, the liability of any other Person upon or for any part
thereof or any collateral security or guarantee therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, any
Secured Party; iii) any Secured Document may be amended, modified, supplemented
or terminated, in whole or in part, as the Secured Parties may deem advisable
from time to time; iv) any collateral security, guarantee or right of offset at
any time held by any Secured Party for the payment of the Borrower Obligations
may be sold, exchanged,
 
Section 2.05
 
 
7

--------------------------------------------------------------------------------

 
waived, surrendered or released; v) any additional guarantors, makers or
endorsers of the Borrower Obligations may from time to time be obligated on the
Borrower Obligations or any additional security or collateral for the payment
and performance of the Borrower Obligations may from time to time secure the
Borrower Obligations; or vi) any other event shall occur which constitutes a
defense or release of sureties generally.  No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantee contained in this
Article II or any Property subject thereto.
 
Section 2.06                                Waivers.  Each Guarantor hereby
waives any and all notice of the creation, renewal, extension or accrual of any
of the Borrower Obligations and notice of or proof of reliance by any Secured
Party upon the guarantee contained in this Article II or acceptance of the
guarantee contained in this Article II; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Article II and no notice of creation of the Borrower
Obligations or any extension of credit already or hereafter contracted by or
extended to the Borrower need be given to any Guarantor; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this
Article II.  Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or any of
the Guarantors with respect to the Borrower Obligations.
 
Section 2.07                                Guaranty Absolute and Unconditional.
 
(a)           Each Guarantor understands and agrees that the guarantee contained
in this Article II is, and shall be construed as, a continuing, completed,
absolute and unconditional guarantee of payment, and each Guarantor hereby
waives any defense of a surety or guarantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its obligations hereunder shall not be discharged or
otherwise affected as a result of any of the following:
 
(i)           the invalidity or unenforceability of any Secured Document, any of
the Borrower Obligations or any other collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
any Secured Party;
 
(ii)           any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against any Secured Party;
 
(iii)           the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of the Borrower or any other Guarantor or any other Person at any time liable
for the payment of all or part of the Obligations, including any discharge of,
or bar or stay against collecting, any Obligation (or any part of them or
interest therein) in or as a result of such proceeding;
 
(iv)
 
 
8

--------------------------------------------------------------------------------

 
any sale, lease or transfer of any or all of the assets of the Borrower or any
other Guarantor, or any changes in the shareholders of the Borrower or any other
Guarantor;
 
(v)           any change in the corporate existence (including its constitution,
laws, rules, regulations or power), structure or ownership of any Grantor or in
the relationship between the Borrower and any Grantor;
 
(vi)           the fact that any Collateral or Lien contemplated or intended to
be given, created or granted as security for the repayment of the Obligations
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other Lien, it being recognized and agreed by each of the
Guarantors that it is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the Collateral for the Obligations;
 
(vii)           the absence of any attempt to collect the Obligations or any
part of them from any Grantor;
 
(viii)                      (1) any Secured Party’s election, in any proceeding
instituted under Chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code; (a) any borrowing or grant of a Lien
by the Borrower, as debtor-in-possession, or extension of credit, under
Section 364 of the Bankruptcy Code; (b) the disallowance, under Section 502 of
the Bankruptcy Code, of all or any portion of any Secured Party’s claim (or
claims) for repayment of the Obligations; (c) any use of cash collateral under
Section 363 of the Bankruptcy Code; (d) any agreement or stipulation as to the
provision of adequate protection in any bankruptcy proceeding; (e) the avoidance
of any Lien in favor of the Secured Parties or any of them for any reason; or
(f) failure by any Secured Party to file or enforce a claim against the Borrower
or its estate in any bankruptcy or insolvency case or proceeding; or
 
(ix)           any other circumstance or act whatsoever, including any action or
omission of the type described in Section 2.04 (with or without notice to or
knowledge of the Borrower or such Guarantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Article II, in bankruptcy or in any other instance.
 
(b)           When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, any Secured Party may, but shall
be under no obligation to, join or make a similar demand on or otherwise pursue
or exhaust such rights and remedies as it may have against the Borrower, any
other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by any Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether
 
(c)
 
 
9

--------------------------------------------------------------------------------

 
express, implied or available as a matter of law, of any Secured Party against
any Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.
 
Section 2.08                                Reinstatement.  The guarantee
contained in this Article II shall continue to be effective, or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any of the
Borrower Obligations is rescinded or must otherwise be restored or returned by
any Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
Property, or otherwise, all as though such payments had not been made.
 
Section 2.09                                Payments.  Each Guarantor hereby
guarantees that payments hereunder will be paid to the Administrative Agent, for
the ratable benefit of the Secured Parties, without set-off, deduction or
counterclaim, in U.S. dollars, in immediately available funds, at the offices of
the Administrative Agent specified in Section 12.01 of the Credit Agreement (or
from time to time designated in accordance with the terms thereof).
 
ARTICLE III
 
Grant of Security Interest
 
Section 3.01                                Grant of Security Interest.  Each
Grantor hereby pledges, assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a first priority continuing security interest in, lien on and
right of setoff against, all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest and whether now
existing or hereafter coming into existence (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:
 
(a)           all Accounts;
 
(b)           all Chattel Paper (whether Tangible Chattel Paper or Electronic
Chattel Paper);
 
(c)           all Commercial Tort Claims (including, without limitation, with
respect to the matters set forth on Schedule 3);
 
(d)           all Contracts;
 
(e)           all Deposit Accounts other than payroll, withholding tax and other
fiduciary Deposit Accounts;
 
(f)           all Documents;
 
(g)           all Equipment;
 
 
10

--------------------------------------------------------------------------------

 
(h)
 
all Fixtures;
 
(i)           all General Intangibles (including, without limitation, all rights
in and under Swap Agreements);
 
(j)           all Instruments;
 
(k)           all Intellectual Property;
 
(l)           all Inventory;
 
(m)           all Investment Property (other than Auction-Rate Securities);
 
(n)           all Letter-of-Credit Rights (whether or not the letter of credit
is evidenced by a writing);
 
(o)           all other Property not otherwise described above (except for any
Property specifically excluded from any defined term used in any clause of this
section above);
 
(p)           all books and records pertaining to the Collateral; and
 
(q)           to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.
 
Notwithstanding the foregoing, this Section 3.01 does not grant a security
interest in any property to the extent that such grant is prohibited under any
agreement relating to such property and the violation of such prohibition would
cause Grantor to lose its interest in or rights with respect to such property,
except to the extent that Part 4 of Article 9 of the UCC would render such
prohibition ineffective.
 
Section 3.02                                Transfer of Pledged Securities.  All
certificates or instruments representing or evidencing the Pledged Securities
shall be delivered to and held pursuant hereto by the Administrative Agent or a
Person designated by the Administrative Agent and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, and accompanied by any required transfer tax
stamps to effect the pledge of the Pledged Securities to the Administrative
Agent.  Notwithstanding the preceding sentence, at the Administrative Agent’s
discretion, all Pledged Securities must be delivered or transferred in such
manner as to permit the Administrative Agent to be a “protected purchaser” to
the extent of its security interest as provided in Section 8.303 of the UCC (if
the Administrative Agent otherwise qualifies as a protected purchaser).  During
the continuance of an Event of Default, the Administrative Agent shall have the
right, at any time in its discretion and without notice, to transfer to or to
register in the name of the Administrative Agent or any of its nominees any or
all of the Pledged Securities, subject only to the revocable rights of the
relevant Grantor specified in Section 6.03.  In addition, during the continuance
of an Event of Default, the Administrative Agent shall have the right at any
time to exchange certificates or instruments representing or evidencing Pledged
Securities for certificates or instruments of smaller or larger denominations.
 
Section 3.03
 


 
11

--------------------------------------------------------------------------------

 
 
Representations and Warranties
 
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective loans to and
extensions of credit to the Borrower thereunder and to induce the Lenders (and
their Affiliates) to enter into Swap Agreements with the Borrower and its
Subsidiaries, each Grantor hereby represents and warrants to the Administrative
Agent and each Lender that:
 
Section 3.04                                Representations in Credit
Agreement.  In the case of each Guarantor, the representations and warranties
set forth in Article VII of the Credit Agreement as they relate to such
Guarantor or to the Loan Documents to which such Guarantor is a party, each of
which is hereby incorporated by reference, are true and correct, and the
Administrative Agent and the Lenders shall be entitled to rely on each of them,
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 4.01, be deemed to
be a reference to such Guarantor’s knowledge.
 
Section 3.05                                Title; No Other Liens.  Except for
the security interest granted to the Administrative Agent for the ratable
benefit of the Secured Parties pursuant to this Agreement and the other Liens
permitted to exist on the Collateral by the Credit Agreement, such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others.  No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, pursuant to this Agreement or as are permitted
by the Credit Agreement.  Schedule 7 is a complete list of any existing
permitted financing statements or other public notice with respect to all or any
part of the Collateral.  For the avoidance of doubt, it is understood and agreed
that any Grantor may, as part of its business, grant licenses to third parties
to use Intellectual Property owned or developed by a Grantor.  For purposes of
this Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property.  Each of the Administrative
Agent and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.
 
Section 3.06                                Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement b) upon completion of the
filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Administrative Agent in completed and duly executed form) will
constitute  valid perfected security interests in all material Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor and c) are prior
to all other Liens on the Collateral in existence on the date hereof except for
those existing permitted financing statements listed on Schedule 7 attached
hereto.
 
Section 3.07
 
 
12

--------------------------------------------------------------------------------

 
Grantor Information.  On the date hereof, the correct legal name of such
Grantor, all names and trade names that such Grantor has used in the last five
years, such Grantor’s jurisdiction of organization and each jurisdiction of
organization of such Grantor over the last five years, such Grantor’s
organizational number (if any), and the location(s) of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, over the last five years are specified on Schedule 4.  Such Grantor has
furnished to the Administrative Agent a certified charter, certificate of
incorporation or other organization document and long-form good standing
certificate as of a date which is recent to the date hereof.
 
Section 3.08                                Inventory and Equipment.  On the
date hereof, the Inventory and the Equipment (other than mobile goods) are kept
at the locations listed on Schedule 5.
 
Section 3.09                                Deposit Accounts.  Schedule 8
correctly identifies all Deposit Accounts owned by each Grantor and institutions
holding such Deposit Accounts.
 
Section 3.10                                Farm Products.  None of the
Collateral constitutes, or is the Proceeds of, Farm Products.
 
Section 3.11                                Investment Property.
 
(a)           The Pledged Securities required to be pledged hereunder and under
the Credit Agreement by such Grantor are listed in Schedule 2.  The shares of
Pledged Securities pledged by a Grantor hereunder constitute all the issued and
outstanding shares of all classes of the Equity Interests of each Issuer that
are owned by such Grantor.  All the shares of the Pledged Securities have been
duly and validly issued and are fully paid and nonassessable; and such Grantor
is the record and beneficial owner of, and has good and marketable title to, the
Investment Property pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except the security
interest created by this Agreement, and has rights in or the power to transfer
the Investment Property in which a Lien is granted by it hereunder, free and
clear of any Lien.
 
(b)           There are no restrictions on transfer (that have not been waived
or otherwise consented to) in the LLC Agreement governing any Pledged LLC
Interest or the Partnership Agreement governing any Pledged Partnership Interest
or any other agreement relating thereto which would limit or restrict:  (1) the
grant of a security interest in the Pledged LLC Interests or the Pledged
Partnership Interests, (2) the perfection of such security interest or (3) the
exercise of remedies in respect of such perfected security interest in the
Pledged LLC Interests or the Pledged Partnership Interests, in each case, as
contemplated by this Agreement.  Upon the exercise of remedies in respect of the
Pledged LLC Interests or the Pledged Partnership Interests, a transferee or
assignee of a membership interest or a partnership interest, as the case may be,
of such LLC or Partnership, as the case may be, shall become a member or
partner, as the case may be, of such LLC or Partnership, as the case may be,
entitled to participate in the management thereof and, upon the transfer of the
entire interest of such Grantor, such Grantor shall cease to be a member or
partner, as the case may be.
 
(c)           Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to
 
 
13

--------------------------------------------------------------------------------

 
(d)
 
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.
 
Section 3.12                                Receivables.
 
(a)           No amount payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Administrative Agent.
 
(b)           None of the obligors on any Receivables is a Governmental
Authority.
 
(c)           The amounts represented by such Grantor to the Lenders from time
to time as owing to such Grantor in respect of the Receivables will at such
times be accurate.
 
Section 3.13                                Contracts.
 
(a)           No consent of any party (other than such Grantor) to any Contract
is required, or purports to be required, in connection with the execution,
delivery and performance of this Agreement, except as has been obtained.
 
(b)           No consent or authorization of, filing with or other act by or in
respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of any of the
Contracts by any Grantor party thereto other than those which have been duly
obtained, made or performed, are in full force and effect and do not subject the
scope of any such Contract to any material adverse limitation, either specific
or general in nature.
 
(c)           Neither such Grantor nor (to the best of such Grantor’s knowledge)
any of the other parties to the Contracts is in default in the performance or
observance of any of the terms thereof.
 
(d)           The right, title and interest of such Grantor in, to and under the
Contracts are not subject to any defenses, offsets, counterclaims or claims.
 
(e)           Such Grantor has delivered to the Administrative Agent a complete
and correct copy of each Contract, including all amendments, supplements and
other modifications thereto.
 
(f)           No amount payable to such Grantor under or in connection with any
Contract is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Administrative Agent.
 
Section 3.14                                Intellectual Property.
 
(a)           Schedule 6 lists all registered Intellectual Property owned by
such Grantor in its own name on the date hereof.
 
(b)
 
 
14

--------------------------------------------------------------------------------

 
On the date hereof, all material Intellectual Property is valid, subsisting,
unexpired and enforceable, has not been abandoned and, to Grantor’s knowledge,
does not infringe the intellectual property rights of any other Person.
 
(c)           Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.
 
(d)           No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.
 
(e)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof ii) seeking to limit, cancel or question
the validity of any Intellectual Property or such Grantor’s ownership interest
therein, or iii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property.
 
Section 3.15                                Commercial Tort Claims.
 
(a)           On the date hereof, except to the extent listed in Schedule 3, no
Grantor has rights in any Commercial Tort Claim with potential value in excess
of $100,000.
 
(b)           Upon the filing of a financing statement covering any Commercial
Tort Claim referred to in Section 5.09 against such Grantor in the jurisdiction
specified in Schedule 3, the security interest granted in such Commercial Tort
Claim will constitute a valid perfected security interest in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase such Collateral from such Grantor, which security
interest shall be prior to all other Liens on such Collateral except for
unrecorded liens permitted by the Credit Agreement which have priority over the
Liens on such Collateral by operation of law.
 
Section 3.16                                Benefit to the Guarantors.  The
Borrower is a member of an affiliated group of companies that includes such
Grantor, and the Borrower and the other Grantors are engaged in related
businesses.  Such Grantor may reasonably be expected to benefit, directly or
indirectly, from the Transactions; and such Grantor has determined that this
Agreement is necessary and convenient to the conduct, promotion and attainment
of the business of such Grantor.
 
ARTICLE IV
 
Covenants
 
Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Borrower Obligations
shall have been irrevocably and indefeasibly paid in full in cash, no Letter of
Credit shall be outstanding (other than those Letters of Credit that cash
collateral has been posted for) and all of the Commitments shall have
terminated:
 



- -
 
15

--------------------------------------------------------------------------------

 

Covenants and Events of Default in Credit Agreement.  Such Grantor shall take,
or shall refrain from taking, as the case may be, each action that is necessary
to be taken or not taken, as the case may be, by it so that no Default or Event
of Default is caused by the failure to take such action or to refrain from
taking such action by such Grantor.
 
Section 4.01                                Delivery of Instruments,
Certificated Securities and Chattel Paper.  If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.
 
Section 4.02                                Payment of Obligations.  Such
Grantor will pay and discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including,
without limitation, claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such charge need be paid if the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and such proceedings could not reasonably
be expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any interest therein.
 
Section 4.03                                Maintenance of Perfected Security
Interest; Further Documentation.
 
(a)           Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.03 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Loan Documents to dispose of the Collateral.
 
(b)           Such Grantor will furnish to the Administrative Agent and the
Lenders from time to time statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection therewith as the Administrative Agent may reasonably request, all in
reasonable detail.
 
(c)           At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, iv) delivering certificated securities, v) filing
any financing or continuation statements under the UCC (or other similar laws)
in effect in any jurisdiction with respect to the security interests created
hereby and vi) in the case of Investment Property, Deposit Accounts,
Letter-of-Credit Rights and any other relevant Collateral, taking any actions
necessary to enable the Administrative Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code) with respect thereto.
 
(d)
 
 
16

--------------------------------------------------------------------------------

 
Changes in Locations, Name, Etc.  Such Grantor recognizes that financing
statements pertaining to the Collateral have been or may be filed where such
Grantor maintains any Collateral or is organized.  Without limitation of
Section 8.01(k) of the Credit Agreement or any other covenant herein, such
Grantor will not cause or permit any change in its vii) corporate name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its Properties, viii) the location of its chief executive office or
principal place of business, or ix) its identity or corporate structure or its
jurisdiction of organization or its organizational identification number in such
jurisdiction of organization, unless, in each case, such Grantor shall have
first (1) notified the Administrative Agent of such change at least fifteen (15)
days prior the effective date of such change and (2) taken all action reasonably
requested by the Administrative Agent for the purpose of maintaining the
perfection and priority of the Administrative Agent’s security interest under
this Agreement.  In any notice furnished pursuant to this Section 5.05, such
Grantor will expressly state in a conspicuous manner that the notice is required
by this Agreement and contains facts that may require additional filings of
financing statements or other notices for the purposes of continuing perfection
of the Administrative Agent’s security interest in the Collateral.  At the
request of the Administrative Agent, on or prior to the occurrence of such
event, the Borrower will provide to the Administrative Agent and the Lenders an
opinion of counsel, in form and substance reasonably satisfactory to the
Administrative Agent, to the effect that such event will not impair the validity
of the security interest hereunder, the perfection and priority thereof, the
enforceability of the Loan Documents, and such other matters as may be
reasonably requested by the Administrative Agent.
 
Section 4.04                                Notices.  Such Grantor will advise
the Administrative Agent and the Lenders promptly, in reasonable detail, of:
 
(a)           any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and
 
(b)           of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
 
Section 4.05                                Investment Property.
 
(a)           If such Grantor shall become entitled to receive or shall receive
any certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Securities, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Secured Parties,
hold the same in trust for the Secured Parties, segregated from other Property
of such Grantor, and deliver the same forthwith to the Administrative Agent in
the exact form received, duly indorsed by such Grantor to the Administrative
Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as
 
(b)
 
 
17

--------------------------------------------------------------------------------

 
additional collateral security for the Obligations.  Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer shall be paid over to the Administrative Agent to be held by it hereunder
as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the
Obligations.  If any sums of money or property so paid or distributed in respect
of the Investment Property shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to the Administrative
Agent, hold such money or property in trust for the Administrative Agent and the
Lenders, segregated from other funds of such Grantor, as additional collateral
security for the Obligations.
 
(c)           Without the prior written consent of the Administrative Agent,
such Grantor will not x) unless otherwise expressly permitted hereby or under
the other Loan Documents, vote to enable, or take any other action to permit,
any Issuer to issue any Equity Interests of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Equity Interests of any nature of any Issuer, xi) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), xii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or xiii) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any of the Investment
Property or Proceeds thereof.
 
(d)           In the case of each Grantor that is an Issuer, such Issuer agrees
that xiv) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, xv) it will notify the Administrative Agent promptly
in writing of the occurrence of any of the events described in Section 5.07(a)
with respect to the Investment Property issued by it and xvi) the terms of
Section 6.03(c) and Section 6.07 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 6.03(c) or
Section 6.07 with respect to the Investment Property issued by it.  In the case
of any Issuer that is not a Grantor hereunder, such Grantor shall promptly cause
such Issuer to execute and deliver to the Administrative Agent an
Acknowledgement and Consent.
 
(e)           In the case of each Grantor that is a partner in a Partnership,
such Grantor hereby consents to the extent required by the applicable
Partnership Agreement to the pledge by each other Grantor, pursuant to the terms
hereof, of the Pledged Partnership Interests in such Partnership and to the
transfer of such Pledged Partnership Interests to the Administrative Agent or
its nominee and to the substitution of the Administrative Agent or its nominee
as a substituted partner in such Partnership with all the rights, powers and
duties of a general partner or a limited partner, as the case may be.  In the
case of each Grantor that is a member of an LLC, such Grantor hereby consents to
the extent required by the applicable LLC Agreement to the pledge
 
 
18

--------------------------------------------------------------------------------

 
(f)
 
by each other Grantor, pursuant to the terms hereof, of the Pledged LLC
Interests in such LLC and to the transfer of such Pledged LLC Interests to the
Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a substituted member of the LLC with all
the rights, powers and duties of a member of such LLC.
 
(g)           Such Grantor shall not agree to any amendment of a Partnership
Agreement or an LLC Agreement that xvii) in any way adversely affects the
perfection of the security interest of the Administrative Agent in the Pledged
Partnership Interests or Pledged LLC Interests pledged by such Grantor hereunder
or xviii) causes any Partnership Agreement or LLC Agreement to include an
election to treat the membership interests or partnership interests of such
Grantor as a security under Section 8.103 of the UCC.
 
(h)           Such Grantor shall furnish to the Administrative Agent such stock
or equity powers and other instruments as may be required by the Administrative
Agent to assure the transferability of the Investment Property when and as often
as may be reasonably requested by the Administrative Agent.
 
(i)           The Pledged Securities set forth on Schedule 2 will at all times
constitute not less than 100% of the Equity Interests of any such Issuer thereof
that are owned by any such Grantor.  Such Grantor will not permit any Grantor
that is an Issuer of any of the Pledged Securities set forth on Schedule 2 to
issue any new shares of any class of Equity Interests of such Issuer without the
prior written consent of the Administrative Agent.
 
Section 4.06                                Intellectual Property.
 
(a)           Such Grantor (either itself or through licensees) will xix)
continue to use each material Trademark on each and every trademark class of
goods applicable to its current line as reflected in its current catalogs,
brochures and price lists in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, xx) maintain as in the past the
quality of products and services offered under such Trademark, xxi) use such
Trademark with the appropriate notice of registration and all other notices and
legends required by applicable Governmental Requirements, xxii) not adopt or use
any mark which is confusingly similar or a colorable imitation of such Trademark
unless the Administrative Agent, for the ratable benefit of the Secured Parties,
shall obtain a perfected security interest in such mark pursuant to this
Agreement and xxiii) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.
 
(b)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.
 
(c)           Such Grantor (either itself or through licensees) xxiv) will
employ each material Copyright and xxv) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of the Copyrights may become invalidated or
otherwise impaired.  Such Grantor will not (either itself or through
 
(d)
 
 
19

--------------------------------------------------------------------------------

 
licensees) do any act whereby any material portion of the Copyrights may fall
into the public domain.
 
(e)           Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.
 
(f)           Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.
 
(g)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs.  Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Administrative Agent’s and the Lenders’
security interest in any Copyright, Patent or Trademark and the goodwill and
General Intangibles of such Grantor relating thereto or represented thereby.
 
(h)           Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.
 
(i)           In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall xxvi) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and xxvii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.
 
Section 4.07                                Commercial Tort Claims.  If such
Grantor shall obtain an interest in any Commercial Tort Claim with a potential
value in excess of $100,000, such Grantor shall, within 30 days of obtaining
such interest, sign and deliver documentation acceptable to the
 
 
20

--------------------------------------------------------------------------------

 
Section 4.08
 
Administrative Agent granting a security interest under the terms and provisions
of this Agreement in and to such Commercial Tort Claim.
 
ARTICLE V
 
Remedial Provisions
 
Section 5.01                                Certain Matters Relating to
Receivables.
 
(a)           The Administrative Agent hereby authorizes each Grantor to collect
and retain for its own use such Grantor’s Receivables and the Administrative
Agent may curtail or terminate said authority at any time after the occurrence
and during the continuance of an Event of Default.  If required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Receivables, when collected by any
Grantor, xxviii) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Administrative Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Administrative Agent,
subject to withdrawal by the Administrative Agent for the account of the Lenders
only as provided in Section 6.05 and xxix) until so turned over, shall be held
by such Grantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Grantor.  Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
 
(b)           At the Administrative Agent’s request, each Grantor shall deliver
to the Administrative Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.
 
Section 5.02                                Communications with Obligors;
Grantors Remain Liable.
 
(a)           The Administrative Agent in its own name or in the name of others
may at any time communicate with obligors under the Receivables and parties to
the Contracts to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Receivables.
 
(b)           Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.
 
(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.  Neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any Lender
of any payment relating thereto, nor shall the Administrative Agent or any
Lender be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable
 
 
21

--------------------------------------------------------------------------------

 
(d)           
 
(or any agreement giving rise thereto), to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
 
Section 5.03                                Pledged Securities.
 
(a)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.03(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Securities and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer and consistent with past practice, to the extent not
prohibited in the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.
 
(b)           If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, xxx) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in such order as required pursuant to Section 10.02(c) of the Credit
Agreement and xxxi) any or all of the Investment Property shall be registered in
the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (a) all voting, corporate and other
rights pertaining to such Investment Property at any meeting of shareholders of
the relevant Issuer or Issuers or otherwise and (b) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
 
(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to xxxii) comply with any
instruction received by it from the Administrative Agent in writing that (a)
states that an Event of Default has occurred and is continuing and (b) is
otherwise in accordance with the terms of this
 
 
22

--------------------------------------------------------------------------------

 
(d)           
 
Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each Issuer shall be fully protected in so complying, and
xxxiii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Investment Property directly to the Administrative
Agent.
 
Section 5.04                                Proceeds to be Turned Over to
Administrative Agent.  In addition to the rights of the Administrative Agent and
the Lenders specified in Section 6.01 with respect to payments of Receivables,
if an Event of Default shall occur and be continuing, all Proceeds received by
any Grantor consisting of cash, checks and other near-cash items shall be held
by such Grantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Administrative Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Administrative
Agent, if required).  All Proceeds received by the Administrative Agent
hereunder shall be held by the Administrative Agent in a Collateral Account
maintained under its sole dominion and control.  All Proceeds while held by the
Administrative Agent in a Collateral Account (or by such Grantor in trust for
the Administrative Agent and the Lenders) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.05.
 
Section 5.05                                Application of Proceeds.  At such
intervals as may be agreed upon by the Borrower and the Administrative Agent,
or, if an Event of Default shall have occurred and be continuing, at any time at
the Administrative Agent’s election, the Administrative Agent may apply all or
any part of Proceeds constituting Collateral, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Article II,
in payment of the Obligations in accordance with Section 10.02(c) of the Credit
Agreement. 
 
Section 5.06                                Code and Other Remedies.
 
(a)           If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to the Administrative Agent
and the Secured Parties in this Agreement, the other Loan Documents and in any
other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law or otherwise available at law or equity.  Without limiting
the generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  Any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived
 
 
23

--------------------------------------------------------------------------------

 
(b)           
 
and released.  Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere.  Any such sale or transfer by the
Administrative Agent either to itself or to any other Person shall be absolutely
free from any claim of right by any Grantor, including any equity or right of
redemption, stay or appraisal which any Grantor has or may have under any rule
of law, regulation or statute now existing or hereafter adopted (and each
Grantor hereby waives any rights it may have in respect thereof).  Upon any such
sale or transfer, the Administrative Agent shall have the right to deliver,
assign and transfer to the purchaser or transferee thereof the Collateral so
sold or transferred.  The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.06, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations,
in accordance with Section 10.02(c) of the Credit Agreement, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation, Section
9-615(a)(3) of the UCC, need the Administrative Agent account for the surplus,
if any, to any Grantor.  To the extent permitted by applicable law, each Grantor
waives all claims, damages and demands it may acquire against the Administrative
Agent or any Secured Party arising out of the exercise by them of any rights
hereunder except to the extent caused by the gross negligence or willful
misconduct of the Administrative Agent or such Secured Party or their respective
agents.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.
 
(c)           In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Obligations.  Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.  Without limitation of the foregoing, any
disposition involving three (3) or more bidders that are “accredited investors”
(within the meaning of the Securities Act) shall constitute disposition in a
commercially reasonable manner.
 
(d)           The Administrative Agent may appoint any Person as agent to
perform any act or acts necessary or incident to any sale or transfer of the
Collateral.
 
Section 5.07                                Securities Laws.
 
(a)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Securities, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, or  may determine that a public sale is
impracticable or not commercially reasonable, and, accordingly, may resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges
 
 
24

--------------------------------------------------------------------------------

 
(b)           
 
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
 
(c)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Securities pursuant to this Section 6.07 valid and
binding and in compliance with any and all other applicable Governmental
Requirements.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 6.07 will cause irreparable injury to the Secured
Parties, that the Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 6.07 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.
 
Section 5.08                                Waiver; Deficiency.  Each Grantor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any Secured Party to collect such deficiency.
 
Section 5.09                                Non-Judicial Enforcement.  The
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by law, each Grantor
expressly waives any and all legal rights which might otherwise require the
Administrative Agent to enforce its rights by judicial process.
 
ARTICLE VI
 
The Administrative Agent
 
Section 6.01                                Administrative Agent’s Appointment
as Attorney-in-Fact, Etc.
 
(a)           Upon and during the continuance of an Event of Default, each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following during
the continuance of an Event of Default:
 
(i)           in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments
 
 
25

--------------------------------------------------------------------------------

 
(ii)
 
for the payment of moneys due under any Receivable or with respect to any other
Collateral and file any claim or take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Administrative
Agent for the purpose of collecting any and all such moneys due under any
Receivable or with respect to any other Collateral whenever payable;
 
(iii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Administrative Agent’s and
the Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
 
(iv)           pay or discharge Taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement or any other Loan Document and pay all or any
part of the premiums therefor and the costs thereof;
 
(v)           execute, in connection with any sale provided for in Section 6.06
or Section 6.07, any indorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and
 
(vi)           (a) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (b) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (c) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (d) in the name of such Grantor, or in
its own name, or otherwise, commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (e) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (f) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(g) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (h) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.
 



- -
 
26

--------------------------------------------------------------------------------

 

Anything in this Section 7.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.01(a) unless an Event of Default
shall have occurred and be continuing.
 
(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
 
(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.01, together with interest
thereon at the post-default rate specified in Section 3.02(c) of the Credit
Agreement, but in no event to exceed the Highest Lawful Rate, from the date of
payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand.
 
(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
Section 6.02                                Duty of Administrative Agent.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, shall be to deal with it in the same manner as the
Administrative Agent deals with similar Property for its own account, and the
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which comparable secured
parties accord comparable collateral.  Neither the Administrative Agent, any
Secured Party nor any of their Related Parties shall be liable for failure to
demand, collect or realize upon any of the Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof.  The
powers conferred on the Administrative Agent and the Secured Parties hereunder
are solely to protect the Administrative Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Secured Party to exercise any such powers.  The
Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their Related Parties shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.  To the fullest extent permitted by applicable
law, the Administrative Agent shall be under no duty whatsoever to make or give
any presentment, notice of dishonor, protest, demand for performance, notice of
non-performance, notice of intent to accelerate, notice of acceleration, or
other notice or demand in connection with any Collateral or the Obligations, or
to take any steps necessary to preserve any rights against any Grantor or other
Person or ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral,
whether or not it has or is deemed to have knowledge of such matters.  Each
Grantor, to the extent permitted by applicable law, waives any right of
marshaling in respect of any and all Collateral, and waives any right to require
the Administrative Agent or any Secured
 
 
27

--------------------------------------------------------------------------------

 
Section 6.03
 
Party to proceed against any Grantor or other Person, exhaust any Collateral or
enforce any other remedy which the Administrative Agent or any Secured Party now
has or may hereafter have against any Grantor or other Person.
 
Section 6.04                                Execution of Financing
Statements.  Pursuant to the UCC and any other applicable law, each Grantor
authorizes the Administrative Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement.  A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.  Each Grantor authorizes the
Administrative Agent to use the collateral description “all personal property”
or “all assets” in any such financing statements.  Each Grantor hereby ratifies
and authorizes the filing by the Administrative Agent of any financing statement
with respect to the Collateral made prior to the date hereof.
 
Section 6.05                                Authority of Administrative
Agent.  Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the Secured Parties, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
 
ARTICLE VII
 
Subordination of Indebtedness
 
Section 7.01                                Subordination of All Grantor
Claims.  As used herein, the term “Grantor Claims” shall mean all debts and
obligations of the Borrower or any other Grantor to any other Grantor, whether
such debts and obligations now exist or are hereafter incurred or arise, or
whether the obligation of the debtor thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or obligations be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such debts
or obligations may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by.  During
the continuation of an Event of Default, no Grantor shall receive or collect,
directly or indirectly, from any obligor in respect thereof any amount upon the
Grantor Claims.
 
Section 7.02                                Claims in Bankruptcy.  In the event
of receivership, bankruptcy, reorganization, arrangement, debtor’s relief, or
other insolvency proceedings involving any Grantor, the Administrative Agent on
behalf of the Administrative Agent and the Secured Parties shall have the right
to prove their claim in any proceeding, so as to establish their rights
hereunder and receive directly from the receiver, trustee or other court
custodian, dividends and
 
 
28

--------------------------------------------------------------------------------

 
Section 7.03
 
payments which would otherwise be payable upon Grantor Claims.  Each Grantor
hereby assigns such dividends and payments to the Administrative Agent for the
benefit of the Administrative Agent and the Secured Parties for application
against the Borrower Obligations as provided under Section 10.02(c) of the
Credit Agreement.  Should the Administrative Agent or any Secured Party receive,
for application upon the Obligations, any such dividend or payment which is
otherwise payable to any Grantor, and which, as between such Grantors, shall
constitute a credit upon the Grantor Claims, then upon irrevocable and
indefeasible payment in full in cash of the Borrower Obligations, the expiration
of all Letters of Credit outstanding under the Credit Agreement and the
termination of all of the Commitments, the intended recipient shall become
subrogated to the rights of the Administrative Agent and the Secured Parties to
the extent that such payments to the Administrative Agent and the Secured
Parties on the Grantor Claims have contributed toward the liquidation of the
Obligations, and such subrogation shall be with respect to that proportion of
the Obligations which would have been unpaid if the Administrative Agent and the
Secured Parties had not received dividends or payments upon the Grantor Claims.
 
Section 7.04                                Payments Held in Trust.  In the
event that, notwithstanding Section 8.01 and Section 8.02, any Grantor should
receive any fund, payment, claim or distribution which is prohibited by such
Sections, then it agrees: xxxiv) to hold in trust for the Administrative Agent
and the Secured Parties an amount equal to the amount of all funds, payments,
claims or distributions so received and xxxv) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Administrative Agent, for the benefit of the Secured
Parties; and each Grantor covenants promptly to pay the same to the
Administrative Agent.
 
Section 7.05                                Liens Subordinate.  Each Grantor
agrees that, until the Borrower Obligations are irrevocably and indefeasibly
paid in full in cash, no Letter of Credit shall be outstanding (other than those
Letters of Credit that cash collateral has been posted for) and the termination
of all of the Commitments, any Liens securing payment of the Grantor Claims
shall be and remain inferior and subordinate to any Liens securing payment of
the Obligations, regardless of whether such encumbrances in favor of such
Grantor, the Administrative Agent or any Secured Party presently exist or are
hereafter created or attach.  Without the prior written consent of the
Administrative Agent, no Grantor, during the period in which any of the Borrower
Obligations are outstanding or the Commitments are in effect, shall xxxvi)
exercise or enforce any creditor’s right it may have against any debtor in
respect of the Grantor Claims or xxxvii) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.
 
Section 7.06                                Notation of Records.  Upon the
request of the Administrative Agent, all promissory notes and all accounts
receivable ledgers or other evidence of the Grantor Claims accepted by or held
by any Grantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.
 
Section 7.07
 
 
29

--------------------------------------------------------------------------------

 


 
Miscellaneous
 
Section 7.08                                No Waiver by Course of Conduct;
Cumulative Remedies.  Neither the Administrative Agent nor any Secured Party
shall by any act (except by a written instrument pursuant to Section 9.04),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any Secured Party, and no course of dealing with respect
to, any right, power or privilege hereunder, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, shall operate
as a waiver thereof.  No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  A waiver by the Administrative
Agent or any Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such Secured Party would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law or equity.
 
Section 7.09                                Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 12.01 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.
 
Section 7.10                                Enforcement Expenses; Indemnities.
 
(a)           Each Guarantor agrees to pay or reimburse each Secured Party and
the Administrative Agent for all its costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Article II or otherwise
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which such Guarantor is a party, including, without limitation, the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Secured Party and of counsel to the Administrative
Agent.
 
(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Secured Parties harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all Other Taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
 
(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to Section 12.03 of the
Credit Agreement.
 
(d)
 
 
30

--------------------------------------------------------------------------------

 
The agreements in this Section 9.03 shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.
 
Section 7.11                                Amendments in Writing.  None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 12.02 of the Credit
Agreement.
 
Section 7.12                                Successors and Assigns.  The
provisions of this Agreement shall be binding upon the Grantors and their
successors and assigns and shall inure to the benefit of the Administrative
Agent and the Secured Parties and their respective successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent, and any such purported assignment, transfer or delegation
shall be null and void.
 
Section 7.13                                Survival; Revival; Reinstatement.
 
(a)           All covenants, agreements, representations and warranties made by
any Grantor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the
Administrative Agent and the Lenders and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the other
agents, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under the Credit Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Section 9.03 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.
 
(b)           To the extent that any payments on the Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Secured Parties’ Liens, security interests,
rights, powers and remedies under this Agreement and each other Loan Document
shall continue in full force and effect.  In such event, each Loan Document
shall be automatically reinstated and the Borrower shall take such action as may
be reasonably requested by the Administrative Agent and the Secured Parties to
effect such reinstatement.
 
(c)
 
 
31

--------------------------------------------------------------------------------

 
Counterparts; Integration; Effectiveness.
 
(d)           This Agreement may be executed in multiple counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
 
(e)           This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS (OTHER THAN THE LETTERS OF CREDIT AND THE LETTER OF
CREDIT AGREEMENTS) REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
(f)           This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto, the Lenders and their
respective successors and assigns.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
Section 7.14                                Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
Section 7.15                                Set-Off.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, without notice to such
Person or any other Grantor, any such notice being expressly waived by each
Grantor, to the fullest extent permitted by law, to set off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness, claims or
obligations (of whatsoever kind, including, without limitations obligations
under Swap Agreements), in any currency, whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
Affiliate to or for the credit or the account of any Grantor against any of and
all the obligations and liabilities of the Grantor owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured.  The
rights of each Lender under this Section 9.09 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.
 
 
32

--------------------------------------------------------------------------------

 
Section 7.16
 
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY ACCEPTS FOR
ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.
 
(c)           EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OF THE CREDIT AGREEMENT (OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 OF THE CREDIT AGREEMENT) OR
SCHEDULE 1 HERETO, AS APPLICABLE, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30)
DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR
ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY
OTHER JURISDICTION.
 
(d)           EACH PARTY HEREBY (1) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (2) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (3) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (IV)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
 
 
33

--------------------------------------------------------------------------------

 
(e)
 
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 9.10.
 
Section 7.17                                Headings.  Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
 
Section 7.18                                Acknowledgments.  Each Grantor
hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
 
(b)           neither the Administrative Agent nor any Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
 
(d)           Each of the parties hereto specifically agrees that it has a duty
to read this Agreement, the Security Instruments and the other Loan Documents
and agrees that it is charged with notice and knowledge of the terms of this
Agreement, the Security Instruments and the other Loan Documents; that it has in
fact read this Agreement, the Security Instruments and the other Loan Documents
and is fully informed and has full notice and knowledge of the terms, conditions
and effects thereof; that it has been represented by independent legal counsel
of its choice throughout the negotiations preceding its execution of this
Agreement and the Security Instruments; and has received the advice of its
attorney in entering into this Agreement and the Security Instruments; and that
it recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
 
Section 7.19                                Additional Grantors and Additional
Pledged Securities.  Each Subsidiary of the Borrower that is required to become
a party to this Agreement pursuant to Section 8.13 of the Credit Agreement shall
become a party hereto as a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement and shall
thereafter have the same rights, benefits and obligations as a Grantor party
hereto on the date
 
Section 7.20
 
 
34

--------------------------------------------------------------------------------

 
hereof.  Each Grantor that is required to pledge additional Equity Interests
pursuant to the Credit Agreement shall execute and deliver a Supplement.
 
Section 7.21                                Releases.
 
(a)           Release Upon Payment in Full.  The grant of a security interest
hereunder and all of rights, powers and remedies in connection herewith shall
remain in full force and effect until the Administrative Agent has (4)
retransferred and delivered all Collateral in its possession to the Grantors and
(5) executed a written release or termination statement and reassigned to the
Grantors without recourse or warranty any remaining Collateral and all rights
conveyed hereby.  Upon the date that the Borrower Obligations shall have been
paid in full in cash, no Letter of Credit shall be outstanding (other than those
Letters of Credit that cash collateral has been posted for), no Secured Swap
Agreements shall be outstanding, all of the Commitments shall have terminated
and the Grantors shall have fully complied with all covenants and agreements
hereof, the Administrative Agent, at the written request and expense of the
Borrower, will promptly release, reassign and transfer the Collateral to the
Grantors and declare this Agreement to be of no further force or effect.
 
(b)           Partial Releases.  If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral.  At the request and sole expense of
the Borrower, a Guarantor shall be released from its obligations hereunder in
the event that all the Equity Interests of such Guarantor shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement; provided that the Borrower shall have delivered to the Administrative
Agent, at least fifteen Business Days prior to the date of the proposed release
(or by such later date to which the Administrative Agent may agree), a written
request of a Responsible Officer for release identifying the relevant Guarantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.
 
(c)           Retention in Satisfaction.  Except as may be expressly applicable
pursuant to Section 9-620 of the UCC, no action taken or omission to act by the
Administrative Agent or the Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect,
until the Administrative Agent and the Secured Parties shall have applied
payments (including, without limitation, collections from Collateral) towards
the Obligations in the full amount then outstanding or until such subsequent
time as is provided in Section 9.14(a).
 
Section 7.22                                Acceptance.  Each Grantor hereby
expressly waives notice of acceptance of this Agreement, acceptance on the part
of the Administrative Agent and the Secured Parties being conclusively presumed
by their request for this Agreement and delivery of the same to the
Administrative Agent.
 
 
35

--------------------------------------------------------------------------------

 
Section 7.23
 
 [Remainder of page intentionally left blank; signature page follows]
 



- -
 
36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 


 
BORROWER:                                                                NORTHERN
OIL AND GAS, INC.


By:           /s/ Michael L. Reger________________
Michael L. Reger
Chief Executive Officer













Signature Page 1  – Guaranty and Collateral Agreement
 
 

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to as
of the date hereof by:


ADMINISTRATIVE
AGENT:                                                                CIT
CAPITAL USA INC.,
as Administrative Agent




By:           /s/ Brian Kerrigan
Brian Kerrigan
Vice President


 

                                   Signature Page 2 – Guaranty and Collateral
Agreement
 
 
 

--------------------------------------------------------------------------------

 
